SUPPLEMENT DATED JANUARY 26, 2010 TO PROSPECTUS DATED MAY 1, 2009 FOR FUTURITY ACCUMULATOR II VARIABLE UNIVERSAL LIFE INSURANCE TO PROSPECTUS DATED NOVEMBER 3, 2008 FOR FUTURITY SURVIVORSHIP II VARIABLE UNIVERSAL LIFE INSURANCE TO PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY PROTECTOR II VARIABLE UNIVERSAL LIFE INSURANCE ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT D This supplement contains information about the Van Kampen Life Investment Trust Growth and Income Portfolio, Universal Institutional Funds, Inc. - Equity and Income Portfolio and Universal Institutional Funds, Inc. - U.S. Mid Cap Value Portfolio. On October 19, 2009, Morgan Stanley announced that it has reached a definitive agreement to sell most of its retail asset management business to Invesco Ltd. (“Invesco”). The transaction (“Transaction”) affects the part of the asset management business that advises funds, including the Van Kampen Life Investment Trust Growth and Income Portfolio, Universal Institutional Funds, Inc. - Equity and Income Portfolio, and Universal Institutional Funds, Inc. - U.S. Mid Cap Value Portfolio (the “Portfolios”). The Transaction is subject to certain approvals and other conditions to closing, and is currently expected to close in mid-2010. Under the Investment Company Act of 1940, the closing of the Transaction will cause each Portfolio’s current investment advisory agreement to terminate. In connection with the Transaction, the Board of Trustees of the Van Kampen Life Investment Trust and the Board of Directors of The Universal Institutional Funds, Inc. (the “Boards”) have approved, subject to shareholder approval, that the Portfolios be transitioned to the Invesco mutual fund platform by transferring the assets and liabilities of the Portfolios to newly formed funds (the “Acquiring Funds”) advised by an affiliate of Invesco that have substantially the same investment objectives, principal investment strategies and risks as the Portfolios (the “Reorganization”). The proposed Reorganization will be presented to shareholders of the Portfolios at a special meeting of shareholders anticipated to be held sometime during the second quarter of 2010.
